UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7364



HERBERT ALONZO ROBINSON,

                                              Plaintiff - Appellant,

          versus


BILLY A. GREEN; MS. KERCHEK; SHERYL WEST;
PENNY   HAMBURG;   MS.   WEINRICH;   VICTORIA
WILLIAMS; MS. BAKER; MR. LECHENY; MS. GIBSON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-04-1262-2-27AJ)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Alonzo Robinson, Appellant Pro Se. Robert Holmes Hood,
Robert Holmes Hood, Jr., Roy Pearce Maybank, Daniel Merritt
Bradley, Elloree A. Ganes, HOOD LAW FIRM, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Herbert Alonzo Robinson appeals the dismissal without

prejudice of his pro se 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint.     The district court adopted the recommendation of the

magistrate judge and dismissed Robinson’s complaint for failure to

demonstrate adequately that he had exhausted his administrative

remedies.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen   v.   Beneficial   Indus.   Loan    Corp.,   337   U.S.   541   (1949).

Because Robinson may be able to save this action by adequately

demonstrating exhaustion, the order which Robinson seeks to appeal

is not an appealable final order.         See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064 (1993).               Accordingly, we

dismiss the appeal.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -